DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

            Claim(s) 1, 12, 13, 17 is/are rejected under 35 U.S.C. 102 as being anticipated by DEI 0002217A1 [hereinafter DE].
For claims 1, 12, 13, 17: DE discloses a temperature sensor integrated in a control device of a heating system unit (air heating appliance/ AC/ electronic/ electrical component) of a motor vehicle.
Although the temperature sensor is integrated with the control device, it does not sense temperature of the control device, but senses the interior vehicle temperature, thus, temperature of the property not associated with the control device.
For claim 10: The temperature signal is being evaluated. This would suggest that DE implicitly teaches an interface for transferring the temperature measurement signal to an evaluation device for the air-heating appliance.
            Claims 1,12 is/are rejected under 35 U.S.C. 102 as being anticipated by Altin et al. (U.S. 20200221295) [hereinafter Altin].

Although the temperature sensor is integrated with the control device/ element, it does not sense temperature of the control device, but senses the interior vehicle temperature, thus, temperature of the property not associated with the control device.
          Claim(s) 1, 10, 12, 17 is/are rejected under 35 U.S.C. 102 as being anticipated by Snider et al. (U.S. 6619556) [hereinafter Snider].
Shider discloses in Figs. 4A, 4B an apparatus for an electronic component/ AC in a motor vehicle, comprising:
a control element/ control panel/ control head for the electronic component; and
a sensor  422 integrated in the control element, wherein
the sensor is configured to sense temperature in the motor vehicle, thus, a property that is unrelated to an operation of the control element.
For claim 10: the sensor has an interface to transfer temperature to the AC (col. 1).
          Claim(s) 1, 12 is/are rejected under 35 U.S.C. 102 as being anticipated by JP 02001015655A [hereinafter JP].
JP discloses a control logic die/ element 30 with an integrated temperature sensor to sense temperature of a main power die/ electronic component 25,
thus, a property that is unrelated to an operation of the control element.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEI0002217A1 [hereinafter DE].
DE discloses the device as stated above.
For claim 2: DE does not explicitly state that the device is mechatronic.
However, it is very well known in the art that a control/ switching/ push button devices that are used to turn on/ off or control the vehicle AC require a human input, thus, mechanical movement/ mechatronic.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a push button as a control element, since the push button is known as the simplest and dependable means to control/ turn on/ of an electrical/ electronic device used on a control panel of a motor vehicle.
              Claims 2, 10, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altin et al. (U.S. 20200221295) [hereinafter Altin].
For claims 2, 10, 17: Altin discloses a device comprising a remote control/ control element an embedded temperature sensor/ humidity sensor to control an air conditioning system/ AC 430/ electronic component [0063].
Altin is silent so as to use the control element with a vehicle AC system.
However, it is very well known in the art that a control/ switching/ push button devices that are used to turn on/ off or control the vehicle AC require a human input, thus, mechanical movement/ mechatronic. Thus, it is considered that the control of AC system of Altin could also be usable with another AC system. Since it is very well known in the art that the vehicles have AC systems, the remote control of Altin could be usable with the vehicle AC system.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use the control element of Altin with an AC in the motor vehicle because it will be able to perform the switching and temperature sensing functions, as required by a vehicle AC.
             Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE in view Friese et al. (U.S. 5142266) [hereinafter Friese].
DE discloses the device as stated above.
For claim 14: Although NTC sensors are very well known in the art, DE does not explicitly teach that the temperature sensors is an NTC sensor.
Friese teaches a temperature sensor which is an NTC sensor (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to replace the temperature sensor of DE with an NTC temperature sensor, because both of them are alternate types of temperature sensing elements which will perform the same functions of sensing temperature if one is replaced with the other.
           Claims 2-5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE in view of Flollweck et al. (U.S. 3882440).
DE discloses the device as stated above.
DE does not explicitly teach the limitations of claims 2-5, 18.
Flollweck discloses in Fig. 2 a thermal switching/ thermostat structure/ control element (mechatronic/ electric circuit breaker) having a snapping action to control overtemperature, the structure comprising a temperature sensor 9 integrated with a housing/ core 7, a temperature sensor 9. The structure also has handling element 8 integrated with a cap and surrounding the core element 7, Fig 2.
For claim 5: It is inherent that the material of the cap is selected from the materials suitable for the intended use of the device.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a cap/ handling element to surround the core element of the control device, so as to protect the core element and the sensor from the harsh
environment.
           Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE in view of Nagata (U.S. 8626387).
DE discloses the device as stated above.
DE does not explicitly teach the limitations of claim 11.
Nagata teaches a control element to control a car climate control/ AC system.
The control element is a rotary knob 106b, Fig. 3.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a rotatable control element/ knob, so as to allow the user to control the volume of the AC by rotating the knob, because it is very well known in the art, that control elements/ buttons/ switches/ knobs could be either rotary or push in types.

Allowable Subject Matter
Claims 6, 7, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive.
Applicant states that the references do not teach the newly added limitation: the sensor is configured to sense a property not associated with the control device.
This argument is not persuasive because DE and Altin teach to sense temperature produced by an AC, but not the temperature of the control element itself.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becka et al. (U.S. 6768412) [hereinafter Becka] discloses in Figs. 1-2 a control element comprising a handling portion 18 substantially surrounding and a core portion 36, a cap/ thermal actuator 20, a temperature driver/ temperature sensing element 16, wherein the cap is somewhat integrated in the handling portion/ element.
Sato et al. (U.S. 6154117) [hereinafter Sato] discloses in Fig. 2 a control element/ switch comprising a stationary core 3c, a temperature sensitive element 9 attached/ integrated to the core, a handling member 11 movable when the temperature sensitive element 9 is pushed in.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 26, 2021